Citation Nr: 1759079	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected vertigo with right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for vertigo, with a noncompensable rating assigned effective September 21, 2010.   

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is contained in the record. 

As will be discussed more fully below, the Board is taking jurisdiction over the claim for service connection for Meniere's disease that was denied in the March 2017 rating decision, as that disability is inextricably intertwined with the appeal  for a compensable rating for vertigo.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

The issue of entitlement to a rating in excess of 10 percent for vertigo with right ear hearing loss, now Meniere's disease, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1.  Probative medical evidence reveals a diagnosis of Meniere's disease that is due to the Veteran's service-connected cholesteatoma with mastoidectomy and typanoplasty. 

2.  For the entire initial rating period, the Veteran's vertigo has been manifested by symptoms of dizziness.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for Meniere's disease have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for a disability rating of 10 percent for vertigo with right ear hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code 6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the April 2011 rating decision granted service connection for vertigo, assigning a noncompensable rating under Diagnostic Codes 6204-6205,  and a separate noncompensable for right ear hearing loss under Diagnostic Code 6100. 38 C.F.R. § 4.86.  Diagnostic Code 6204 is used to rate peripheral vestibular disorders while Diagnostic Code 6205 is used to rate Meniere's disease.  38 C.F.R. § 4.87.  The Veteran appealed the noncompensable evaluation assigned for the vertigo.  In a November 2016 rating decision addressing a different issue, the RO, without discussion, combined the vertigo and right ear hearing loss disability into   a single disability rated under Diagnostic Code 6205.  While such action is not necessarily inappropriate in the context of rating Meniere's disease (see Diagnostic Code 6205, Note), the Board notes that the RO thereafter denied the February 2017 claim for service connection for Meniere's disease.  Moreover, the RO's sua sponte decision to merge vertigo with hearing loss now essentially puts the right ear hearing loss disability in appellate status as well, despite the fact that the Veteran had not appealed that issue.

The RO has been evaluating the Veteran's vertigo disability under Diagnostic Code 6205 as analogous to Meniere's disease since the grant of service connection for vertigo.  The March 2017 rating decision denied Meniere's disease for failure to respond to a request to schedule an examination and because the evidence did not show a current diagnosed disability.  However, in an October 2016 medical report,  her private ear, nose and throat physician diagnosed "Active Meniere's disease, cochlear," and opined that the condition is a result of chronic cholesteatoma in       the right ear and subsequent surgeries.  As the Veteran's vertigo is already being rated analogous to Meniere's disease, and she has been competently diagnosed    with Meniere's disease that has been directly attributed to her service-connected cholesteatoma, the Board cannot proceed in the adjudication of the vertigo increased rating claim without addressing the Meniere's claim. Accordingly, as the competent evidence of record shows a diagnosis of Meniere's disease that is linked to her service-connected cholesteatoma, the Board finds that service connection for Meniere's disease is warranted.

Moreover, while further development is needed on the vertigo with right ear hearing loss/Meniere's disease claim as is indicated in the Remand section of this decision,    the Board sees no reason to delay a current favorable finding.  At this time, the Board concludes that the evidence supports the award of a 10 percent rating for the vertigo with right ear hearing loss, now diagnosed as Meniere's disease.  In this regard, under Diagnostic Code 6204, occasional dizziness warrants a 10 percent rating. 38 C.F.R. §  4.87, Diagnostic Code 6204.   

In a May 2011 submission the Veteran explained that infrequently she experiences severe vertigo which can last up to five days, and that during these episodes she loses days from work, cannot drive, and cannot perform tasks requiring significant movement.  She added that she also had less severe episodes that were more frequent and lasted longer, which caused her to be dizzy and precluded activities requiring bending over. 

The Veteran underwent VA ear and audiology examinations in November 2010.  A history was noted of five ear surgeries since service separation in December 1992, but with progression of right ear conditions since 1981 and chronic ear infections   in service.  Right canal wall obliteration was performed in December 2000 for cholesteatoma, and the Veteran was prescribed a right hearing aid in February  2001.  In April 2007 she was noted to have daily vertigo as well as ear drainage, and myringoplasty was performed in August 2007.  The Veteran reported ongoing vertigo but not drainage following the August 2007 surgery.  VA and private treatment records reflect the Veteran's difficulties with vertigo-related symptoms.  

At her November 2016 hearing the Veteran testified that she only occasionally used a cane for her vertigo, but that she experienced vertigo episodes three to five times weekly, with a duration varying anywhere from five minutes to three days.  She added that she experienced nausea associated with the vertigo, and that she had Antivert for her vertigo and a separate medication for her nausea.  At the hearing she also described what she perceived to be a progression to a constant state of imbalance, which at times affected her ability to clean her house and to drive.   

In November 2016 the Veteran submitted a statement by her father attesting to her symptoms five years prior, when he observed the Veteran to have bouts of vertigo which caused her to be late for work or occasionally to miss work, with the vertigo episodes also affecting her balance.  

As the evidence reflects the Veteran has suffered from dizziness during the course of the claim, the Board finds that a 10 percent evaluation is warranted.  As noted above, the Board is remanding the claim to determine whether a rating in excess     of 10 percent is warranted.  The Board intimates no opinion as to outcome of the remanded claim.



ORDER

Service connection for Meniere's disease is granted.

Entitlement to an initial disability rating of 10 percent for service-connected vertigo with right ear hearing loss (now diagnosed as Meniere's disease) is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Board finds that a remand is warranted to determine whether a rating in excess of 10 percent is warranted for the Veteran's vertigo with right ear hearing loss, now diagnosed as Meniere's disease.  

The Board notes that treatment records reflect right ear conductive hearing loss for which she had surgery for a bone anchoring hearing aid due to profound hearing loss in the right ear secondary to cholesteatoma with anatomical distortion.  At the time of the 2010 VA examination, the Veteran's hearing loss in the right ear had been characterized as moderate to moderately severe.  Thus, is appears her hearing loss may have worsened.

The rating schedule provides that the Veteran's vertigo/Meniere's disease and hearing loss can either be evaluated as a single disorder under Diagnostic Code 6205, or be rated as separate disabilities under Diagnostic Code 6204 and 6100, whichever results in the higher evaluation. 38 C.F.R. § 4.87, Diagnostic Code 6205, Note.

To adequately evaluate the Veteran's vertigo/Meniere's disease with right ear hearing loss, the Board finds that VA ear and audiological examinations are warranted.

The Veteran is hereby advised that failure to appear for a scheduled examination or cooperate with attempts to schedule the examination could result in the denial of her claim. 38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for vertigo, Meniere's disease and right ear hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified and not yet obtained.  In addition, obtain updated VA treatment records dating since February 2017.  If any requested records are unavailable, the Veteran should be notified     of such. 

2.  Schedule the Veteran for a VA ear disease examination to address the nature and severity of her vertigo/Meniere's disease.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests or studies should  be conducted, and the results should be reported in detail.  All symptomatology associated with the Meniere's disease/vertigo should be reported.  

3.  Schedule the Veteran for a VA audiological examination, to determine the current nature and severity of her service-connected right ear hearing loss.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted for both ears and the results reported.  If appropriate testing cannot be accomplished, the examiner should explain why.

4.  After undertaking the above development and any additional development deemed necessary, the case should be readjudicated, with due consideration of the Note to Diagnostic Code (DC) 6205 (do not combine separate evaluations for hearing impairment (DC 6100), tinnitus   (DC 6260), or vertigo (DC 6204) with an evaluation under DC 6205).  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, followed by an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


